Exhibit 99.1 Gulfstream International Group, Inc. Reports Financial Results for Full Year and Fourth Quarter 2009 FORT LAUDERDALE, Fla., April 16, 2010 (GLOBE NEWSWIRE) Gulfstream International Group, Inc. ("Gulfstream") (NYSE Amex:GIA) today reported financial results for thefourth quarter of 2009. Key points include: · The operating loss for the year ended December 31, 2009 was $2.9 million, compared to an operating loss of $14.0 million for 2008, which included a $4.8 million loss on aircraft sales. The operating loss for the December 2009 quarter was $2.8 million, compared to an operating loss of $2.2 million for the comparable quarter of · The net loss for the year ended December 31, 2009 was $7.6 million, or $2.45 per diluted share, compared to a net loss of $14.8 million, or $5.00 per diluted share, for 2008. The net loss for the December 2009 quarter was $7.0 million, or $2.01 per diluted share, compared to a net loss of $5.9 million, or $1.99 per diluted share, for the comparable quarter of 2008. · The net loss for the December 2009 quarter included a $3.4 million tax charge to increase the valuation allowance to 100% of deferred tax assets. The net loss for the December 2008 quarter included a similar tax charge of $4.0 million to establish a partial valuation allowance against deferred tax assets. · Revenue from the Cuba charter operation increased 103% to $3.6 million during the December 2009 quarter compared to the same period last year due to relaxation of travel restrictions earlier this year affecting Cuban Americans. Commenting on Gulfstream's financial results for 2009 and its future strategy, David F.
